Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 08, 2019

The Court of Appeals hereby passes the following order:

A20A0031. MARTHA JACKSON v. GEORGIA DEPARTMENT OF
    TRANSPORTATION.

       Martha Jackson filed a complaint against the Georgia Department of
Transportation (“GDOT”), Reeves Construction Company, Inc. (“Reeves
Construction”), and three unidentified individuals (“John Doe I, John Doe II, and
John Doe III”), for injuries she sustained when she fell into a storm drain. She
asserted a claim for negligence, and claims for negligent hiring, training, and
supervision, against each defendant.1 The trial court granted Reeves Construction’s
motion for summary judgment and dismissed Jackson’s case against it with prejudice.
The court later granted GDOT’s motion to dismiss finding that GDOT had not waived
its sovereign immunity. Jackson filed a timely notice of appeal seeking review of the
trial court’s grant of GDOT’s motion to dismiss.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” (Punctuation omitted.) Johnson v. Hosp. Corp. of America, 192 Ga.
App. 628, 629 (385 SE2d 731) (1989). Although Reeves Construction and GDOT
were dismissed from the action, the trial court’s orders are silent as to the remaining
unidentified individuals. Jackson’s claims against those individuals have therefore




       1
       Jackson’s amended complaint filed on February 12, 2018, does not assert any
claims against John Doe I.
not been adjudicated.2 “In such circumstances, there must be an express determination
under OCGA § 9-11-54 (b) or there must be compliance with the interlocutory appeal
requirements of OCGA § 5-6-34 (b). Where neither of these code sections [is]
followed, the appeal is premature and must be dismissed.” (Citations and punctuation
omitted.) Id.
      The trial court’s order in this case did not direct the entry of judgment pursuant
to OCGA § 9-11-54 (b). Therefore, the challenged order is not a final order, and it is
appealable only through the interlocutory appeal procedures set forth in OCGA § 5-6-
34 (b). Shoenthal v. Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663) (2015);
Johnson, supra, 192 Ga. App. at 629. Jackson’s failure to follow the proper appellate
procedure deprives us of jurisdiction to consider this direct appeal, which is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/08/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.


      2
        The “John Doe” defendants remain, at this time, unidentified. But if and when
the plaintiffs discover their identities, under OCGA § 9-11-15 (c), they may “amend
the original pleadings so as to change the party against whom a claim is asserted.”
(Punctuation omitted.) Robinson v. Estate of Jester, 333 Ga. App. 41, 43 (775 SE2d
569) (2015). Moreover, for purposes of renewing a suit under OCGA § 9-2-61, an
“original suit is void if service was never perfected, since the filing of a complaint
without perfecting service does not constitute a pending suit. . . . However, unless and
until the trial court enters an order dismissing a valid action, it is merely voidable and
not void.” Hobbs v. Arthur, 264 Ga. 359, 360 (444 SE2d 322) (1994). Here, although
the unidentified defendants have not been served, service was perfected on GDOT
and Reeves Construction. Accordingly, the suit is not void. And the trial court
dismissed the complaint against GDOT and Reeves Construction; it did not dismiss
the entire action.